DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 8/22/2022. Claims 21-24, 27-28, 30-34, 37-38, 40-41, 43-44, and 46 are currently pending and have been examined. Claims 1-20, 25-26, 29, 35-36, 39, 42, and 45 and  are cancelled. Claims 21, 31, 40 are amended.
 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27, 28, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in further view of Douglas (U.S. Pub. 20130013391). 
Regarding claims 21 and 40, Ouimet teaches:
A computer-implemented method of providing alternative offer information to a user during a period of time in which the user is making a purchasing decision, the method comprising (claim 21):
A notification system for providing alternative offer information to a user
during a period of time in which the user is making a purchasing decision, the system comprising: a processor; and a memory operatively connected to the processor and storing instructions that are executable by the processor to cause the processor to perform operations including (claim 40) (Figure 5): 
receiving, via a processor of a notification system, an indication that a web browser of a user system associated with the user is displaying a website page associated with a first vendor (“In FIG. 17b, consumer 106 submits an implicit intent to buy 674. Consumer agent 104 modifies the previously created data structure 672 based on the new intent to buy 674. For instance, a web browser plugin of consumer 106 reports that the consumer is browsing a number of hoodies with various designs related to the consumer's alma mater. Consumer agent 104 narrows the scope of the intent to buy data structure 672 to collegiate hoodies based on the additional information provided by intent to buy 674”, Paragraph 0242-0243, also see 007 and 0055);
determining, via a processor of the notification system, that the user associated with the user system has a transaction intention at the website page associated with the first vendor (retailers) with regard to a category of products (i.e. collegiate hoodies in Paragraph 0242) by (“Intent to buy 122 provides consumer agent 104 and service provider 102 with notice that consumer 106 is interested in purchasing a product or service.”, Paragraph 0090 and see 0245):
in response to determining the transaction intention of the user with regard to the category of products (see hoodies example in Paragraph 0242):
determining, via the processor of the notification system, a purchase price of a transaction (negotiated prices) corresponding to the transaction intention of the user with the first vendor (“Explicit intent to buy 670 could also be narrowed by another explicit intent to buy. For example, after receiving implicit intent to buy 674, consumer agent 104 presents a number of collegiate hoodies with negotiated prices for consumer 106 to select. Consumer 106 selects one of the hoodies and authorizes consumer agent 104 to order the hoodie. In another example, prior to receiving intent to buy 674, consumer agent 104 presents consumer 106 with a selection of sweatshirt and sweater options to narrow down the scope of the intent to buy.”, Paragraph 0243;
obtaining, via the processor of the notification system, alternative offer information by:
 retrieving (i) vendor information associated with at least one vendor other than the first vendor that is associated with the category of products corresponding to the transaction intention of the user, (“Intent to buy 664 improves the rating of data structure 662 because consumer agent 104 now knows that consumer 106 performed online shopping for a related product. The rating of data structure 662 is increased from low to medium. Consumer agent 104 performs certain actions based on the rating being medium. For example, for data structures having a medium rating, consumer agent 104 adds one or two of the most likely products consumer 106 would want to satisfy the intent to buy to a wishlist. Consumer agent 104 may also pull publically available prices from a few of the favorite retailers of consumer 106. If a high rating is given, consumer agent 104 may actually negotiate for one-to-one offers from a wider array of retailers and add a specific item at a specific price to a shopping list 130, while a very high rating may result in consumer agent 104 ordering the product automatically.”, Paragraph 0239)
determining a purchase price of a transaction corresponding to the transaction intention of the user with the at least one vendor (negotiated prices in Paragraph 0243)
While Ouimet teaches the determination of alternative offers for various retailers and determines negotiated prices for products, the reference does not expressly disclose:
obtaining, via the processor of the notification system, alternative offer information by:
and (ii) historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in;
 determining, a transaction reward for fulfilling a transaction with the at least one vendor, based on the historical information
determining a purchase price of a transaction […] based on the transaction reward and the vendor information;
determining, via the processor of the notification system, a difference in price between the purchase prices at the at least one vendor and the purchase price at the first vendor; and 
determining, based on historical user information associated with the user, a threshold difference in price at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user;
determining, via the processor of the notification system, whether the difference in price exceeds the threshold difference in price; and
only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the notification system, the user system to display, as a popup window laid over the website page in the web browser, a notification including the alternative offer information during the period of time in which the user is making the purchasing decision, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price.
However Kurapati teaches:
obtaining, via the processor of the notification system, alternative offer information by:
and (ii) historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in; (the savings opportunity may be associated with a loyalty program, Paragraphs 0021-22, 26 and see Figure 24 and 31)
 determining, a transaction reward for fulfilling a transaction with the at least one vendor, based on the historical information (see the offer for starbucks based on the user’s past purchase in Figure 24)
determining a purchase price of a transaction […] based on the transaction reward and the vendor information (see the offer for starbucks based on the user’s past purchase in Figure 24);
determining, via the processor of the notification system, a difference in price between the purchase price at the at least one vendor and the purchase price at the first vendor; and determining, via the processor of the notification system, whether the difference in price exceeds the threshold difference in price; and (see the presentation of wireless plan recommendation which are determined to be a savings (difference in price) to the user based on what the user is currently spending (historical user information)). The threshold is determined to be “a savings”. If the user is only presented with recommendations or offers that are less than what the user was currently spending, then a threshold difference was exceeded. See Figure 17 and Paragraph 0210). 
only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the notification system, the user system to display, as a popup window laid over the website page in the web browser, a notification including the alternative offer information during the period of time in which the user is making the purchasing decision, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price. (see the popup window overlaid with respect to the wireless recommendations in Figure 17 in view of the interpretation above; plans that are not a savings to the user are not displayed). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet alternative offers to include obtaining, via the processor of the notification system, alternative offer information by:
and (ii) historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in; determining, a transaction reward for fulfilling a transaction with the at least one vendor, based on the historical information; determining a purchase price of a transaction […] based on the transaction reward and the vendor information; determining, via the processor of the notification system, a difference in price between the purchase prices at the at least one vendor and the purchase price at the first vendor; and  determining, via the processor of the notification system, whether the difference in price exceeds a threshold difference in price; and only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the notification system, the user system to display, as a popup window laid over the website page in the web browser, a notification including the alternative offer information during the period of time in which the user is making the purchasing decision, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price, as taught in Kurapati, in order to target the user with offers that have the highest likelihood of being accepted.
The Examiner notes that the same interface is used in both the Figures 17 and 24 of Kurapati. 
While Ouimet teaches the determination of alternative offers for various retailers and determines negotiated prices for products and Kurapati teaches historical information about the user and an evaluation of the prices between the items or savings on the items, the combination does not explicitly teach:
determining, based on historical user information associated with the user, a threshold difference in price at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user
However Douglas teaches:
determining, based on historical user information associated with the user, a threshold difference in price at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user (“The user declines the offer and proceeds to a second web page. The second web page may or may not be on the same web site. On the second web page, an escalated offer is made to the user (i.e. for free shipping and a 10% discount). The user still declines the offer and navigates to a third web page. A third escalated offer is presented to the user on that page (i.e. for free shipping, 10% discount and a free pair of sandals). Finally, the user accepts the offer, clicks the link sending the user to the web page associated with the offer and purchases a product associated with the offer. [0052] When obtaining the alternative offer at 420, the offer database is accessed again at 416. However, the offer database 310 now includes data from a prior interaction with that user indicating that one or more prior offers were made to this user and not accepted. Because of these prior offers, the offer database will identify an alternative offer which may be an escalated offer. At 418, if it is determined that no threshold regarding the alternative offer has been met, the alternative offer is then provided to the user at 422. A counter regarding the alternative offer and the user is incremented at 424.”, Paragraph 0051-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet alternative offers in view of the savings recommendations in Kurapti to include determining, based on historical user information associated with the user, a threshold difference in price at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user, as taught in Douglas, in order to increase the willingness of the user to accept the offer (paragraph 0047).
Regarding claim 27, Ouimet in view of Kurapati in further view of Douglas teaches the limitations set forth above. Ouimet further teaches:
a plurality of vendors are associated with the category for the transaction intention of the user; and the notification includes: (intent level in Paragraph 0089)
information associated with each of the plurality of vendors associated with the category, and information associated with a respective transaction reward for
 fulfilling a transaction with each vendor; or information associated with a selection from the plurality of vendors associated with the category, and information associated with the respective transaction reward for fulfilling the transaction with each selected vendor (pricing at each retailer; “Intelligent personal agent 54 is able t observe the product evaluation process of consumers 42-44, infer an intent to buy from specific activity of the consumers, and work for the consumer's benefit based on the identified intent to buy. For instance, intelligent personal agent 54 for consumer 44 may recognize that consumer 44 has an intent to buy a television based on access to browsing history of the consumer on retailer websites. Intelligent personal agent 54 automatically gathers comparative data on televisions fitting the general characteristics of televisions that consumer 44 has been looking for, and negotiates discounts and other offers with retailers.”, in Paragraphs 0053-55, 0088, and 0106).
Regarding claim 28, Ouimet in view of Kurapati in further view of Douglas teaches the limitations set forth above. Ouimet further teaches:
wherein the selection from the plurality of vendors associated with the category is based on one or more of: a random selection; respective transaction rewards for the plurality of vendors associated with the category; or a priority ranking assigned to one or more of the plurality of vendors associated with the category (ranking retailers located within the distance set by the user, Paragraph 0134).
Regarding claim 31, Ouimet teaches:
A computer-implemented method of providing a notification for a transaction reward to a user, comprising:
monitoring, via a processor of a user system associated with the user, user activity on an electronic application of the user system (“In FIG. 17b, consumer 106 submits an implicit intent to buy 674. Consumer agent 104 modifies the previously created data structure 672 based on the new intent to buy 674. For instance, a web browser plugin of consumer 106 reports that the consumer is browsing a number of hoodies with various designs related to the consumer's alma mater. Consumer agent 104 narrows the scope of the intent to buy data structure 672 to collegiate hoodies based on”, Paragraph 0242-0243 and 007 and 0055);
determining, via the monitoring, that the electronic application of the user system is displaying a website page associated with a first vendor, and that the user has a transaction intent at the website page with regard to a category of products; (i.e. collegiate hoodies in Paragraph 0242) by (“Intent to buy 122 provides consumer agent 104 and service provider 102 with notice that consumer 106 is interested in purchasing a product or service.”, Paragraph 0090 and see 0245):
in response to determining the transaction intent (“The intent to buy of consumer 106 triggers consumer agent 104 into action. For weaker intents, consumer agent 104 simply gathers product prices from local retailers and adds the information to a recommended products or wish list of consumer 106. For somewhat stronger and more specific intents to buy from consumer 106, consumer agent 104 automatically performs a one-to-one negotiation among retailers, manufacturers, and other members of commerce to satisfy the intent to buy. Retailer 116 wants to satisfy the intent to buy of consumer 106 with a product purchased from retailer 116. Manufacturer 110 wants to satisfy the intent to buy with a product made by manufacturer 110. One-to-one negotiations through the virtual marketplace of service provider 102 allows manufacturer 110 and retailer 116 to control the commerce system to satisfy a greater number of consumers' intents to buy. A consumer expressing an intent to buy triggers one-to-one negotiation through service provider 102, which in turn results in more products moving off the shelves of retailer 116. Manufacturer 110 produces and sells more products to fill the shelves of retailer 116. For strong intents to buy, consumer agent 104 can automatically order a product shipped to the home of consumer 106.”, Paragraph 0089):
transmitting, via the processor of the user system, a request to a notification system for alternative offer information (triggers in Paragraph 0089);
receiving, via the processor of the user system and from the notification system, alternative offer information including information associated with (i) at least one vendor and (ii) a corresponding transaction reward for fulfilling a transaction with the at least one vendor, other than the first vendor, that is associated with the category of products and (weaker vs stronger intent; “The intent to buy of consumer 106 triggers consumer agent 104 into action. For weaker intents, consumer agent 104 simply gathers product prices from local retailers and adds the information to a recommended products or wish list of consumer 106. For somewhat stronger and more specific intents to buy from consumer 106, consumer agent 104 automatically performs a one-to-one negotiation among retailers, manufacturers, and other members of commerce to satisfy the intent to buy.”, Paragraph 0089);
While Ouimet teaches the determination of alternative offers for various retailers and determines negotiated prices for products, the reference does not expressly disclose:
wherein: the transaction reward is based on historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in; and
receiving the alternative offer information is indicative that a difference in price value of the alternative offer information is above a threshold difference in price value 
the threshold difference in price value is based on historical user information associated with the user, and is a threshold difference in price determined by the notification system to be at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user;
 the difference in price value of the alternative offer information is based on a difference between (i) a purchase price of a transaction corresponding to the transaction intent of the user with the at least one vendor, that applies the transaction reward, and (ii) a purchase price of a transaction corresponding to the transaction intent of the user with the first vendor; and
only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the user system, the user system to display as a popup window laid over the website page in the electronic application a notification including the received alternative offer information, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the at least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price. 
However Kurapati teaches:
wherein: the transaction reward is based on historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in; and (the savings opportunity may be associated with a loyalty program, Paragraphs 0021-22, 26 and see Figure 24 and 31)
receiving the alternative offer information is indicative that a difference in price value of the alternative offer information is above a threshold difference in price value[…];  the difference in price value of the alternative offer information is based on a difference between (i) a purchase price of a transaction corresponding to the transaction intent of the user with the at least one vendor, that applies the transaction reward, and (ii) a purchase price of a transaction corresponding to the transaction intent of the user with the first vendor; and (see the presentation of wireless plan recommendation which are determined to be a savings (difference in price) to the user based on what the user is currently spending (historical user information)). The threshold is determined to be “a savings”. If the user is only presented with recommendations or offers that are less than what the user was currently spending, then a threshold difference was exceeded. See Figure 17 and Paragraph 0210). 
only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the user system, the user system to display as a popup window laid over the website page in the electronic application a notification including the received alternative offer information, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the at least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price. (see the popup window overlaid with respect to the wireless recommendations in Figure 17 in view of the interpretation above; plans that are not a savings to the user are not displayed)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet to include wherein: the transaction reward is based on historical information associated with one or more of a rewards program or a membership that one or more of the user or the at least one vendor is enrolled in; and receiving the alternative offer information is indicative that a difference in price value of the alternative offer information is above a threshold difference in price value […]; the difference in price value of the alternative offer information is based on a difference between (i) a purchase price of a transaction corresponding to the transaction intent of the user with the at least one vendor, that applies the transaction reward, and (ii) a purchase price of a transaction corresponding to the transaction intent of the user with the first vendor; and only in response to determining that the difference in price is above the threshold difference in price, causing, via the processor of the user system, the user system to display as a popup window laid over the website page in the electronic application a notification including the received alternative offer information, wherein the notification further includes a selectable item configured to cause the user system to access a website page associated with the at least one vendor, such that no popup window is caused to be displayed by the processor of the notification system in response to the difference in price not exceeding the threshold difference in price, as taught in Kurapati, in order to target the user with offers that have the highest likelihood of being accepted.
While Ouimet teaches the determination of alternative offers for various retailers and determines negotiated prices for products and Kurapati teaches historical information about the user and an evaluation of the prices between the items or savings on the items, the combination does not explicitly teach:
the threshold difference in price value is based on historical user information associated with the user, and is a threshold difference in price determined by the notification system to be at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user;
However Douglas teaches:
the threshold difference in price value is based on historical user information associated with the user, and is a threshold difference in price determined by the notification system to be at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user (“The user declines the offer and proceeds to a second web page. The second web page may or may not be on the same web site. On the second web page, an escalated offer is made to the user (i.e. for free shipping and a 10% discount). The user still declines the offer and navigates to a third web page. A third escalated offer is presented to the user on that page (i.e. for free shipping, 10% discount and a free pair of sandals). Finally, the user accepts the offer, clicks the link sending the user to the web page associated with the offer and purchases a product associated with the offer. [0052] When obtaining the alternative offer at 420, the offer database is accessed again at 416. However, the offer database 310 now includes data from a prior interaction with that user indicating that one or more prior offers were made to this user and not accepted. Because of these prior offers, the offer database will identify an alternative offer which may be an escalated offer. At 418, if it is determined that no threshold regarding the alternative offer has been met, the alternative offer is then provided to the user at 422. A counter regarding the alternative offer and the user is incremented at 424.”, Paragraph 0051-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet alternative offers in view of the savings recommendations in Kurapti to include the threshold difference in price value is based on historical user information associated with the user, and is a threshold difference in price determined by the notification system to be at which one or more of (i) the user is likely to engage with the alternative offer information, or (ii) the alternative offer information is unlikely to raise an offer saturation level of the user to a saturation threshold of the user, as taught in Douglas, in order to increase the willingness of the user to accept the offer (paragraph 0047).
Regarding claim 37, Ouimet in view of Kurapti in further view of Douglas teaches the limitations set forth above. Ouimet further teaches:
a plurality of vendors are associated with the category for the transaction intent of the user; and the notification includes: (intent level in Paragraph 0089)
information associated with each of the plurality of vendors associated with the category, and information associated with a respective transaction reward for
 fulfilling a transaction with each vendor; or information associated with a selection from the plurality of vendors associated with the category, and information associated with the respective transaction reward for fulfilling the transaction with each selected vendor (pricing at each retailer; “Intelligent personal agent 54 is able t observe the product evaluation process of consumers 42-44, infer an intent to buy from specific activity of the consumers, and work for the consumer's benefit based on the identified intent to buy. For instance, intelligent personal agent 54 for consumer 44 may recognize that consumer 44 has an intent to buy a television based on access to browsing history of the consumer on retailer websites. Intelligent personal agent 54 automatically gathers comparative data on televisions fitting the general characteristics of televisions that consumer 44 has been looking for, and negotiates discounts and other offers with retailers.”, in Paragraphs 0053-55, 0088, and 0106).
Regarding claim 38, Ouimet in view of Kurapti in further view of Douglas teaches the limitations set forth above. Ouimet further teaches:
wherein the selection from the plurality of vendors associated with the category is based on one or more of: a random selection; respective transaction rewards for the plurality of vendors associated with the category; or a priority ranking assigned to one or more of the plurality of vendors associated with the category (ranking retailers located within the distance set by the user, Paragraph 0134).
Regarding claims 43 and 46, Ouimet in view of Kurapti in further view of Douglas teaches the limitations set forth above including the category of transaction intent and the display of vendors related to the intent of the transaction, but Ouimet does not expressly disclose:
receiving an indication that the user has selected, via the user system, the selectable item of the notification; and updating the historical user information based on the indication.
However Kurapati teaches:
receiving an indication that the user has selected, via the user system, the selectable item of the notification; and updating the historical user information based on the indication. (See step 214 and real time update of the user’s activity to determine the user’s propensity in Paragraph 0324). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet alternative offers to include receiving an indication that the user has selected, via the user system, the selectable item of the notification; and updating the historical user information based on the indication, as taught in Kurapati, in order to target the user with offers that have the highest likelihood of being accepted.
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in view of Douglas (U.S. Pub. 20130013391) in further view of Chakra (U.S. Pub. No. 20150026267).
Regarding claim 22 and 32, Ouimet in view of Kurapti in further view of Douglas teaches the limitations set forth above. 
While Ouimet in view of Kurapati teaches the presentation of alternative offers for a particular item based on the user’s intent to buy, but does not expressly disclose:
further comprising: receiving first data including an indication that a notification display value of the user activity is at or above a notification display threshold; 
and in response to receiving the first data, causing monitoring of the user system to at least temporarily cease.
However Douglas further discloses:
further comprising: receiving first data including an indication that a notification display value of the user activity is at or above a notification display threshold (see escalating offer scenario in Paragraphs 0049-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapati alternative offers to include further comprising: receiving first data including an indication that a notification display value of the user activity is at or above a notification display threshold, as taught in Douglas, in order to increase the willingness of the user to accept the offer (paragraph 0047).
While Ouimet in view of Kurapati teaches the presentation of alternative offers for a particular item based on the user’s intent to buy and Douglas presents offers based on user interactions, but does not expressly disclose:
and in response to receiving the first data, causing monitoring of the user system to at least temporarily cease.
However Chakra teaches:
and in response to receiving the first data, causing monitoring of the user system to at least temporarily cease. (ceases to monitor the user’s interest data, Paragraph 0040). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapati in further view of Douglas to include and in response to receiving the first data, causing monitoring of the user system to at least temporarily cease, as taught in Chakra, in order to protect the user’s data. 
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in view of Douglas (U.S. Pub. 20130013391) in view of Chakra (U.S. Pub. No. 20150026267) in further view of Priebatsch (U.S. Pub. 20150242892).
Regarding claims 23 and 33, Ouimet in view of Kurapti in view of Douglas in further view of Chakra teaches the limitations set forth above, but does not expressly disclose:
wherein the notification display value is based on a number of notifications that were each previously displayed by the user system for at least a predetermined period of time.
However Priebatsch teaches:
wherein the notification display value is based on a number of notifications that were each previously displayed by the user system for at least a predetermined period of time  (“categories of promotions offered and redeemed in the past”, Paragraph 0051)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapti in view of Douglas in further view of Chakra to include wherein the notification display value is based on a number of notifications that were each previously displayed by the user system for at least a predetermined period of time, as taught in Priebatsch, in order to provide the most relevant offers to the user. 
Claim 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in view of Douglas (U.S. Pub. 20130013391) in view of Chakra (U.S. Pub. No. 20150026267) in further view of Haddad (U.S. Pub. No. 20080015938),
Regarding claims 24 and 34, Ouimet in view of Kurapti in view of Douglas in further view of Chakra teaches the limitations set forth above including the category of transaction intent and the display of vendors related to the intent of the transaction, but does not expressly disclose:
the notification display value is based on a number of vendors associated with the category of the transaction intention of the user that have been previously displayed by the user system; 
and the notification display threshold is based on a total number of vendors associated with the category of the transaction intention of the user
However Haddad teaches:
the notification display value is based on a number of vendors associated with the category of the transaction intention of the user that have been previously displayed by the user system;  and the notification display threshold is based on a total number of vendors associated with the category of the transaction intention of the user (“coupons are presented when a minimum number merchants are participating in the discount, Paragraph 0111)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapti in view of Douglas in further view of Chakra to include the notification display value is based on a number of vendors associated with the category of the transaction intention of the user that have been previously displayed by the user system;  and the notification display threshold is based on a total number of vendors associated with the category of the transaction intention of the user, as taught in Haddad, in order to encourage the user to shop with particular merchants. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in view of Douglas (U.S. Pub. 20130013391) in further view of Priebatsch (U.S. Pub. 20150242892).
Regarding claim 30, Ouimet in view of Kurapti in view of Douglas teaches the limitations set forth above including the category of transaction intent and the display of vendors related to the intent of the transaction, but does not expressly disclose:
the purchase price at the first vendor is determined based on one or more of an average transaction value from transaction at the first vendor or a magnitude of the transaction reward;
However Priebatsch teaches:
the purchase price at the first vendor is determined based on one or more of an average transaction value from transaction at the first vendor or a magnitude of the transaction reward; (Decisions about how many and which offers are provided to the consumer-i.e., the rules of the auction-may be based on, for example, the discount amount,” Paragraph 0011, 17, 34, and 43)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapati in view of Douglas to include the purchase price at the first vendor is determined based on one or more of an average transaction value from transaction at the first vendor or a magnitude of the transaction reward, as taught in Priebatsch, in order to provide the most relevant offers to the user. 
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (U.S. Pub. No. 20150324881) in view of Kurapati (U.S. Pub. No. 20160086222) in view of Douglas (U.S. Pub. 20130013391) in further view of Kluth (U.S. Pub. No. 20080281714).
Regarding claims 41 and 44, Ouimet in view of Kurapti in view of Douglas teaches the limitations set forth above including the category of transaction intent and the display of vendors related to the intent of the transaction, but does not expressly disclose:
wherein the purchase price at the at least one vendor without the transaction reward is greater than the purchase price at the first vendor.
However Kluth teaches:
wherein the purchase price at the at least one vendor without the transaction reward is greater than the purchase price at the first vendor (Paragraph 003).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ouimet in view of Kurapati in view of DOuglas to include wherein the purchase price at the at least one vendor without the transaction reward is greater than the purchase price at the first vendor, as taught in Kluth, in order to order to provide competitive offers from multiple merchants.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 103, the examiner has updated the rejection and now relies on the teachings of Douglas to reject the claims as amended. For these reasons the remarks are considered moot and are maintained.

Relevant Prior Art
Nagarajan (US 20140046748) teaches the using of rules and information with the user to determine whether or not to send an offer to a user. The offer specific to a merchant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/25/2022